DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities:
The paragraphs numbering in the specification are not in order.  There are missing paragraphs between paragraphs 0087 and 0136.  See page 28 of the original specification filed on 09/09/2021.  Appropriate correction is required.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-6, 8-14 and 19-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siomina et al. (US 20140087754) (hereinafter Siomina).

    PNG
    media_image1.png
    313
    367
    media_image1.png
    Greyscale

	Regarding claims 1 and 29:
As shown in figures 1-8, Siomina discloses a user equipment (UE) (130 in figure 1), comprising: 
a memory (par 0129); 
at least one transceiver (the UE receiver/transmitter interpreted to be at least one transceiver.  See par 0018); and 
at least one processor (par 0129) communicatively coupled to the memory and the at least one transceiver, the at least one processor (par 0129) configured to: 
determine that the UE is or will be at a location within a calibration region (figure 3 shows the UE being within a calibration region R (true location)) (in paragraph 0152 of the original specification of instant application, the applicant teaches “A calibration point or calibration region is a point or region having a known geographic location”.  Thus, the examiner makes his broadest reasonable interpretation consistent with the specification that true location of the mobile to be calibration region (see true location R in figure 3, par 0077).  Applicants are remined that MPEP teaches “During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111- § 2116.01 for case law pertinent to claim analysis”) (par 0075-0077); and 
report, to a network entity, location information, the location information being associated with the location within the calibration region (par 0037, 0066-0070, 0077, 0082-0085, 0097).  
	Regarding claims 19 and 30:
As shown in figures 1-8, Siomina discloses a network entity (110 in figure 1), comprising: 
a memory (830 in figure 8); QC208181Qualcomm Ref. No. 208181 74 
at least one transceiver (810 in figure 8); and 
at least one processor (820 in figure 8) communicatively coupled to the memory (830 in figure 8) and the at least one transceiver (810 in figure 8) (par 0129), the at least one processor (820 in figure 8) configured to: 
obtain calibration error information (see equation 1, par 0082-0083) associated with a user equipment (UE) and a calibration region (figure 3 shows obtaining calibration error information associated with a user equipment (UE) and a calibration region R (true location)) (see par 0076-0077) (in paragraph 0152 of the original specification of instant application, the applicant teaches “A calibration point or calibration region is a point or region having a known geographic location”.  Thus, the examiner makes his broadest reasonable interpretation consistent with the specification that true location of the mobile to be calibration region (see true location R in figure 3, par 0077).  Applicants are remined that MPEP teaches “During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111- § 2116.01 for case law pertinent to claim analysis”); and 
send, via the at least one transceiver, the calibration error information to the UE, to a base station, or to combinations thereof (par 0037, 0066-0070, 0077, 0082-0085, 0097).

Regarding claim 2:
Siomina further discloses wherein the location information comprises a geographical coordinate or position, a range of geographical coordinates or positions, a distance or a range of distances, an angle or a range of angles, a time stamp or range of timestamps, a transmit (TX) or receive (RX) calibration error at the UE, an uncertainty associated with one or more of the above (par 0076), or combinations thereof.  

Regarding claim 3:
Siomina further discloses wherein the location information comprises a calibration error (an error to location estimate interpreted to be a calibration error.  See par 0076-0077) or uncertainty that applies to one item or a calibration error or uncertainty that applies to several items.  

Regarding claim 4:
Siomina further discloses wherein the location information comprises an indication that the location was derived from detection of a position of the UE within the calibration region instead of from a reference signal measurement (figure 3 shows that the location was derived from detection of a position of the UE within the calibration region.  See par 0076-0076).  

Regarding claim 5:
Siomina further discloses wherein the location information comprises a measured value associated with a transmitter of a reference signal (par 0013, 0033).  

Regarding claim 6:
Siomina further discloses wherein the measured value associated with the transmitter of the reference signal comprises a reference signal time difference (RSTD) (par 0065), a time of arrival (TOA) (par 0065), a round trip time (RTT) (par 0065), an offset time between a first time, at which the UE arrives at the location within the calibration region, and a second time, at which the UE receives the reference signal, or combinations thereof.  

Regarding claim 8:
Siomina further discloses obtaining calibration error information; and using the calibration error information to correct a position calculation (par 0076-0077.  Also see equation 1, par 0082-0083).  

Regarding claim 9:
Siomina further discloses wherein the calibration error information comprises:
a calibration error or range of errors for a specified reference signal time difference (par 0065, 0075-0077); 
a time of arrival for a specified positioning reference signal resource; 
a specified round trip time (par 0065, 0075-0077); or 
combinations thereof.  

Regarding claim 10:
Siomina further discloses wherein obtaining the calibration error information comprises receiving the calibration error information from the network entity (par 0076-0077.  Also see equation 1, par 0082-0083).  

Regarding claim 11:
Siomina further discloses wherein obtaining the calibration error information comprises calculating the calibration error information based on location information associated with the location within the calibration region (par 0076-0077.  Also see equation 1, par 0082-0083).  

Regarding claim 12:
Siomina further discloses wherein calculating the calibration error information based on the location information associated with the location within the calibration region comprises calculating the calibration error information (par 0076-0077.  Also see equation 1, par 0082-0083) based on: 
a geographical coordinate or position; 
a range of geographical coordinates or positions; 
a distance or a range of distances (par 0076-0077); 
an angle or a range of angles; 
a time stamp or range of timestamps; 
a transmit (TX) or receive (RX) calibration error at the UE; 
an uncertainty associated with one or more of the above; or 
combinations thereof.  

Regarding claim 13:
Siomina further discloses wherein calculating the calibration error information comprises calculating the calibration error information based on a measured value associated with a transmitter of a reference signal (par 0013, 0033, 0076-0077.  Also see equation 1, par 0082-0083).  

Regarding claim 14:
Siomina further discloses reporting the calibration error information to the network entity (par 0037, 0066-0070, 0077, 0082-0085, 0097), sending the calibration error information directly or indirectly to another UE, or a combination thereof.  

Regarding claim 20:
Siomina further discloses using the calibration error information to compensate for other positioning estimations with each of one or more base stations (120a – 120c in figure 1, par 0075-0077).

Regarding claim 21:
Siomina further discloses wherein obtaining the calibration error information (see equation 1, par 0082-0083) associated with the UE and the calibration region comprises receiving the calibration error information from the UE (par 0075-0077).  

Regarding claim 22:
Siomina further discloses wherein obtaining the calibration error information associated with the UE and the calibration region (figure 3 shows obtaining calibration error information associated with a user equipment (UE) and a calibration region R (true location)) (see par 0076-0077) comprises: receiving, from the UE, location information, the location information being associated with a location within the calibration region (see figure 1, par 0075-0077); and calculating the calibration error information based on the location information (par 0076-0077.  Also see equation 1, par 0082-0083).  

Regarding claim 23:
Siomina further discloses wherein the location information comprises a geographical coordinate or position, a range of geographical coordinates or positions, a distance (par 0076-0077) or a range of distances  (par 0076-0077), an angle or a range of angles, a time stamp or range of timestamps, a transmit (TX) or receive (RX) calibration error at the UE, an uncertainty associated with one or more of the above, or a combination thereof.  

Regarding claim 24:
Siomina further discloses wherein the location information comprises a measured value associated with a transmitter of a reference signal (par 0013, 0033).  

Regarding claim 25:
Siomina further discloses wherein the measured value associated with the transmitter of the reference signal comprises a reference signal time difference (RSTD) (par 0065), a time of arrival (TOA) (par 0065), a round trip time (RTT), an offset time between a first time, at which the UE arrives at the location within the calibration region, and a second time, at which the UE receives the reference signal, or a combination thereof.  

Regarding claim 26:
Siomina further discloses wherein calculating the calibration error information comprises calculating a difference between a range or location as calculated from a reference signal measurement and the range from or location within the calibration region (par 0076-0077.  Also see equation 1, par 0082-0083).  

Regarding claim 27:
Siomina further discloses wherein the reference signal measurement comprises a time of arrival (TOA) measurement (par 0065), a time of departure (TOD) measurement, an angle of arrival (AOA) measurement, an angle of departure (AOD) measurement, a reference signal time difference (RSTD) measurement (par 0065), a round-trip time (RTT) measurement, or a combination thereof.  

Regarding claim 28:
Siomina further discloses wherein the calibration error information comprises a calibration error or range of errors for a specified reference signal time difference, a time of arrival for a specified positioning reference signal resource, a specified round trip time (par 0065, 0075-0077), or a combination thereof.


Allowable Subject Matter
6.	Claims 7 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Siomina does not teach or suggest wherein the location information comprises an indicator that the measured value associated with the transmitter of the reference signal includes a correction from previously received calibration error information.
The prior art of record, Siomina also does not teach or suggest prior to determining that the UE is or will be at the location within the calibration region: determining that the UE will be located within the calibration region at a specific time or during a specific time range; and sending, to the network entity, a request to schedule a positioning reference signal (PRS) at the specific time or during the specific time range.  

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631